 

 

EXHIBIT 10.1

Aegon Loan Nos. 10520104 (Parsippany, New Jersey) and 10520105 (Shelton,
Connecticut)
$8,400,000

Loan Agreement

THIS LOAN AGREEMENT (the “Agreement”) is made as of this 24th day of March, 2020
(the “Effective Date”), by and between TRANSAMERICA LIFE INSURANCE COMPANY, an
Iowa corporation having an office c/o AEGON USA Realty Advisors, LLC, Mortgage
Loan Department – 3B-CR, 6300 C Street SW, Cedar Rapids, Iowa 52499 (“Lender”),
WU/LH 466 Bridgeport L.L.C., and GWL 20 East Halsey LLC, each a limited
liability company organized under Delaware law (each, a “Borrower” and
collectively, the “Borrowers”), each with an address at 60 Hempstead Avenue,
Suite 718, West Hempstead, New York 11552.

1.

RECITALS

 

(a)

Under the terms of a commercial Loan Application/Commitment dated February 4,
2020 (the “Commitment”), AEGON USA Realty Advisors, LLC (“Aegon”), as agent for
Lender, agreed to fund a portfolio of commercial mortgage loans in the aggregate
principal amount of $8,400,000 (the “Loan”).

 

(b)

The Loan is evidenced by secured promissory notes (each, a “Note” and
collectively, the “Notes”). Each Note is made by one of the Borrowers and the
combined principal amounts of the Notes are equal the amount of the Loan.

 

(c)

Each Note is primarily secured by a Mortgage, Security Agreement and Fixture
Filing, an Open-End Mortgage Deed, Security Agreement and Fixture Filing or
other security instrument of even date herewith (each, a “Mortgage” and
collectively, the “Mortgages”), encumbering or conveying as security for the
applicable Note one or more parcels of Land (each, a “Parcel” and collectively,
the “Real Property”). For servicing purposes, each of the Notes has a separate
“Loan Number” which appears in the footer of all of the documents relating
primarily to that Borrower, its Note and its related Parcel.

 

(d)

In order to realize the benefits of the Loan, each of the Borrowers desires to
guarantee the obligations of all of the other Borrowers with respect to the Loan
and to secure its guarantee with an interest in its Parcel.

 

(e)

Under the Commitment, the Lender has agreed to the amount, interest rate,
maturity, and other provisions of the Loan on the express condition that the
Borrowers enter into a loan agreement evidencing the willingness of each of them
for the Parcel owned by such Borrower to serve as collateral for the Loan as a
whole in the event that any Borrower defaults in its obligations under any of
the documents entered into in connection with the Loan, including this Agreement
(the “Loan Documents”), and certain other agreements relating to the Loan.

2.

AGREEMENT

To complete the transactions contemplated by the Commitment, to induce the
Lender to make the Loan, and in consideration of the sum of ten dollars ($10.00)
and other valuable consideration, the receipt and sufficiency of which are
acknowledged, the Borrowers and the Lender hereby enter into this Agreement on
the terms that follow. Capitalized terms used but not defined in this Agreement
shall have the definitions given them in the Notes, Mortgages, or other Loan
Documents.

Loan Agreement

GTJ Portfolio, Parsippany, New Jersey and Shelton, Connecticut
AEGON Loan No. 10520104 and 10520105

 

--------------------------------------------------------------------------------

 

3.

DEFINITIONS

“Borrower” and “Borrowers” shall have the meaning set forth in Section 1.

“Business Day” means any day when state and federal banks are open for business
in Cedar Rapids, Iowa.

“Indebtedness” means all sums that are owed or become due pursuant to the terms
of the Notes or other Loan Documents, or any of the other Loan Documents or any
other communications or writings by or between the Borrowers and the Lender
relating to the Loan, including scheduled principal payments, scheduled interest
payments, default interest, late charges, prepayment premiums, accelerated or
matured principal balances, advances, collection costs (including reasonable
attorneys’ fees), reasonable attorneys’ fees and costs in enforcing or
protecting the Notes, the Mortgages, or any of the other Loan Documents in any
bankruptcy proceeding, receivership costs and all other financial obligations of
the Borrower incurred in connection with the Loan.

“Mortgage” or “Mortgages” shall have the meaning set forth in Section 1.

“Mortgage Taxes” means the mortgage recording, transfer or other taxes to be
paid upon recordation of the Mortgages.

“Note” or “Notes” shall have the meaning set forth in Section 1.

“Notice” means a notice given in accordance with the provisions of Subsection
8.3.

“Parcel” or “Parcels” shall have the meaning set forth in Section 1.  

4.

BORROWERS’ AGREEMENTS

 

4.1

Representations and Warranties

Each Borrower represents and warrants to the Lender, as of the date hereof, that
(a) it is not the subject of any bankruptcy court filing, insolvency proceeding,
receivership, composition or assignment for the benefit of creditors, (b) it is
adequately capitalized and has the ability to pay its debts as they become due,
(c) it is solvent and will not be rendered insolvent as a result of its
obligations under this Agreement or the other Loan Documents, (d) it has
received reasonably equivalent value in exchange for encumbering its Parcel to
secure its obligations under this Agreement and the other Loan Documents, (e) it
is an affiliate of the other Borrowers and will receive a direct and material
benefit from the making of the Loan to the such Borrower and the other
Borrowers, and (f) the benefits derived by such Borrower from this Agreement and
the other Loan Documents are equivalent to the burdens imposed upon such
Borrower and its Parcel by this Agreement and the other Loan Documents,
notwithstanding that such Borrower’s Note and the other Notes may be of
differing amounts.

 

4.2

Loan Allocation

The Borrowers consent to the allocation of the Loan amount among the Notes as
follows:

Loan Number

Borrower

Note Original Balance

10520104

GWL 20 East Halsey LLC

$5,980,000

10520105

WU/LH 466 Bridgeport, L.L.C.

$2,420,000

This allocation is made solely for the purpose of determining the amount of the
recordation, transfer or mortgage taxes to be paid upon the recordation of the
Mortgages, and shall not limit the extent or priority of the lien or security
interest created by the Mortgages. If any Legal Requirement requires that
additional Mortgage Taxes be paid in order to ensure that the lien or security
interest

2

Loan Agreement

GTJ Portfolio, Parsippany, New Jersey and Shelton, Connecticut
AEGON Loan No. 10520104 and 10520105

 

--------------------------------------------------------------------------------

 

created by any Mortgage extend to the full amount of the Loan, the Borrowers
shall pay the additional Mortgage Taxes.

 

4.3

Cross Default

Any “Default” as defined under any of the Loan Documents entered into by any
Borrower shall constitute a default (a “Default”) under the terms of this
Agreement and the other Loan Documents. Any Default under this Agreement shall
constitute a “Default” under any of the Notes and the other Loan Documents
entered into by any Borrower.

 

4.4

Cross Collateralization Guarantees

Each of the Borrowers (for purposes of this Section, the “Guaranteeing
Borrower”) hereby unconditionally guarantees to the Lender that all payment
obligations of the other Borrowers, including, without limitation, all
principal, interest and other amounts due under the Loan Documents, will be paid
in the amounts, at the times and in the manner set forth in the Loan Documents,
and that all of the terms, covenants and conditions required in the Loan
Documents to be kept, observed or performed by each other Borrower will be
performed at the time and in the manner set forth in the Loan Documents. The
payment and performance obligations set forth in this paragraph are collectively
referred to as the “Guaranteed Obligations.”

The guarantee of each of the Guaranteeing Borrowers set forth in this Agreement
is irrevocable, absolute and unconditional, and is one of payment and not just
collection, and is subject only to the occurrence of a Default under the Loan
Documents.

In any enforcement action against a Guaranteeing Borrower, the Guaranteeing
Borrower shall not assert or exercise against the Lender any right of setoff,
recoupment, or counterclaim, whether such right is independent of, or derives
from, the Borrower whose Default has given rise the enforcement action (for
purposes of this Section, the “Defaulting Borrower”).

No modification, limitation or discharge of any of the liabilities or
obligations of the Defaulting Borrower or any other Borrower, arising out of, or
by virtue of, any bankruptcy or similar proceeding for relief of debtors under
federal or state law initiated by or against the Defaulting Borrower or any
other Borrower shall modify, limit, reduce, impair, discharge, or otherwise
affect the liability of the Guaranteeing Borrower in any manner whatsoever, and
the guarantee of the Agreement shall continue in full force and effect,
notwithstanding any such proceeding.

The Guaranteeing Borrower waives any right to require the Lender to: (i) proceed
against the Defaulting Borrower or any other guarantor, (ii) proceed against any
collateral, (iii) pursue any other remedy in the Lender’s power whatsoever, or
(iv) notify the Guaranteeing Borrower of any default by the Defaulting Borrower
in the payment of any amounts due under the Loan Documents or in the performance
of any agreement of the Defaulting Borrower under the Loan Documents.

The Guaranteeing Borrower waives any defense arising by reason of any of the
following: (i) any disability or any counterclaim or right of set-off or other
defense of the Defaulting Borrower or any other Borrower, (ii) any lack of
authority of the Defaulting Borrower or any other Borrower with respect to the
Loan Documents, (iii) the invalidity, illegality or lack of enforceability of
the Loan Documents or any provision thereof from any cause whatsoever, including
any action or inaction by the Lender, (iv) the failure of the Lender to perfect
or maintain perfection of any security interest in any collateral, (v) the
cessation from any cause whatsoever of the liability of the Defaulting Borrower
or any other Borrower, (vi) that the Loan Documents shall be void or voidable as
against the Defaulting Borrower, or any other Borrower, or any of the Defaulting
Borrower’s or any other Borrower’s creditors, including a trustee in bankruptcy
of the Defaulting Borrower or any other Borrower, by reason of any fact or
circumstance, (vii) the delay or failure of the Lender to exercise any of its
rights and remedies against the Defaulting Borrower, any other Borrower or any
collateral

3

Loan Agreement

GTJ Portfolio, Parsippany, New Jersey and Shelton, Connecticut
AEGON Loan No. 10520104 and 10520105

 

--------------------------------------------------------------------------------

 

or security for the Loan Documents or this Agreement, (viii) any event or
circumstance that might otherwise constitute a legal or equitable discharge of
the Guaranteeing Borrower’s obligations hereunder; provided, however, that the
Guaranteeing Borrower does not waive any defense arising from the due
performance by the Defaulting Borrower of the terms and conditions of the Loan
Documents, (ix) all errors and omissions in connection with the Lender’s
administration of all indebtedness guaranteed by this Agreement, except errors
and omissions resulting from the Lender’s acts of bad faith, (x) any right or
claim of right to cause a marshaling of the assets of the Defaulting Borrower or
any other Borrower, (xi) any act or omission of the Lender (except acts or
omissions in bad faith) that changes the scope of the Guaranteeing Borrower’s or
any other Borrower’s  risk hereunder, and (xii) all other notices and demands
otherwise required by law which the Guaranteeing Borrower may lawfully waive.

Until the payment of all amounts due under the Loan Documents and the
performance of all of the terms, covenants and conditions therein required to be
kept, observed or performed by the other Borrowers, the Guaranteeing Borrower
waives (i) any right to enforce any remedy that the Lender now has or may
hereafter have against the other Borrowers, and (ii) any benefit of, and any
right to participate in, any security now or hereafter held by the Lender.

The Guaranteeing Borrower waives all rights of subrogation against the
Defaulting Borrower or any other Borrower, for the express purpose that the
Guaranteeing Borrower shall not be deemed a “creditor” of the Defaulting
Borrower or any other Borrower under applicable bankruptcy law with respect to
the Defaulting Borrower’s or any other Borrower’s obligations to the Lender.

The Guaranteeing Borrower waives all presentments, demands for performance,
notices of nonperformance, protests, notices of dishonor, and notices of
acceptances of this Agreement.

The Guaranteeing Borrower waives the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof.

The Guaranteeing Borrower hereby subordinates the payment and the time of
payment of all indebtedness and obligations of the other Borrowers to the
Guaranteeing Borrower of every kind and nature whatsoever whether now in
existence or hereafter entered into (the “Subordinated Indebtedness”) to the
payment of all obligations of the Guaranteeing Borrower under this Agreement. At
such time as a Default exists, the Guaranteeing Borrower shall not receive any
payment or distribution on account of, or accept any collateral or security for,
or bring any action to collect, the Subordinated Indebtedness. The Guaranteeing
Borrower shall not assign, transfer, pledge or dispose of the Subordinated
Indebtedness while this Agreement is in effect.

If the Guaranteeing Borrower does receive any such payment or distribution,
whether voluntary or involuntary, and whether or not under any state or federal
bankruptcy or other insolvency proceedings, after a Default, then the
Guaranteeing Borrower agrees and directs that any such payment or distribution
shall be paid or delivered directly to the Lender for application to the
obligations of the Guaranteeing Borrower under this Agreement (whether due or
not and in such order and manner as the Lender may elect). If any such payment
or distribution is received by the Guaranteeing Borrower during the existence of
a Default, the Guaranteeing Borrower will deliver the same to the Lender, and
until so delivered, the same shall be held in trust by the Guaranteeing Borrower
as property of the Lender. As further assurance of the authorization herein
given, the Guaranteeing Borrower agrees to execute and deliver to the Lender any
power of attorney, assignment, endorsement, or other instrument as may be
requested by the Lender to enable the Lender to enforce any claims upon the
Subordinated Indebtedness and to collect and receive any payment or distribution
with respect to the Subordinated Indebtedness. The Guaranteeing Borrower hereby
irrevocably authorizes and empowers the Lender to demand, sue for, collect and
receive every such payment or distribution on account of the Subordinated
Indebtedness and to file claims

4

Loan Agreement

GTJ Portfolio, Parsippany, New Jersey and Shelton, Connecticut
AEGON Loan No. 10520104 and 10520105

 

--------------------------------------------------------------------------------

 

and take such other proceedings in the name of the Lender or in the name of the
Guaranteeing Borrower as the Lender may deem necessary or advisable to carry out
the provisions of this Agreement.

To secure the performance by the Guaranteeing Borrower of the provisions of this
Agreement, Guaranteeing Borrower assigns, pledges and grants to the Lender a
security interest in, and lien on, the Subordinated Indebtedness, all proceeds
thereof and all and any security and collateral therefor. Upon the request of
the Lender, the Guaranteeing Borrower shall endorse, assign and deliver to the
Lender all notes, instruments and agreements evidencing, securing, guaranteeing
or made in connection with the Subordinated Indebtedness.

No modification, limitation or discharge of any of the liabilities or
obligations of any Borrower arising out of, or by virtue of, any bankruptcy or
similar proceeding for relief of debtors under federal or state law initiated by
or against any Borrower shall modify, limit, reduce, impair, discharge, or
otherwise affect the liability of any Borrower in any manner whatsoever, and the
guarantee contained in this Section shall continue in full force and effect,
notwithstanding any such proceeding.

 

4.5

Payment of Monthly installments of Debt Service

The Borrowers agree to pay monthly installments of debt service on the Loan
through separate payments on each of the Notes.

 

4.6

Default

It shall be a “Default” of the Borrowers under this Agreement if the obligation
of any Borrower to pay any of the Indebtedness becomes subject to a claim that
collateralization of such Borrower’s Parcel secured by the related Mortgage or
any of the related Loan Documents constitutes a fraudulent conveyance or
transfer, or otherwise becomes subject to avoidance under any fraudulent
transfer law, in either case, including Section 548 of Title 11 of the United
States Code or any applicable provisions of comparable laws of any state where a
Borrower is formed or qualified to do business or any state in which a Parcel is
located, unless a motion for the dismissal of the petition or proceeding or
other action is filed within ten (10) days and results in its dismissal within
sixty (60) days of the filing of the petition or proceeding or other action.

5.

SEPARATE IDENTITY COVENANTS

 

5.1

Organizational Documents.

Each Borrower covenants and agrees not to modify or amend its organizational
documents in any way which would conflict with, or would modify or eliminate
that such Borrower observe, the requirements of Subsection 6.5 (Bankruptcy
Remote Entity) of the Mortgage.

 

5.2

Inspection

Lender and its agents, upon not less than two (2) Business Days’ notice, shall
have the right from time to time to inspect the books and records of any
Borrower at its principal office in order to verify whether or not such Borrower
is complying with the provisions of Subsection 5.1.

6.

PREPAYMENTS; Transfers

 

6.1

Prepayments

Except as set forth herein, each Borrower agrees that it may not prepay the Note
executed by such Borrower unless all of the other Borrowers are simultaneously
prepaying the Note executed by such Borrowers, all in compliance with
requirements of such Note.

5

Loan Agreement

GTJ Portfolio, Parsippany, New Jersey and Shelton, Connecticut
AEGON Loan No. 10520104 and 10520105

 

--------------------------------------------------------------------------------

 

 

6.2

Transfers

 

(a)

Permitted Transfer to an Approved Purchaser

No Borrower may exercise its rights under Subsection 14.1 of its related
Mortgage unless all of the Real Property is sold simultaneously either (A) to a
single New Borrower pursuant to a permitted assumption under Section 14.1 of all
of the Mortgages, or (B) to multiple New Borrowers pursuant to a permitted
assumption and a fully cross-defaulted, cross-collateralized transaction.

 

(b)

Permitted Transfers of Certain Passive Interests

No Borrower may exercise its rights under Subsection 14.2 or Subsection 14.3, as
applicable, of its related Mortgage unless all of the other Borrowers
simultaneously exercise such rights, so that all of the Borrowers have identical
ownership and Legal Control following the transfers.

7.

ELECTION OF REMEDIES

In the event of Default, the Lender need not resort first to its remedies under
the Loan Documents executed by the Borrower that has executed the Note or the
Loan Documents from which the Default arises. The Lender may instead exercise
its remedies for Default under any of the Loan Documents executed by any other
Borrower, at its sole and absolute discretion.

8.

MISCELLANEOUS

 

8.1

Applicable Law

This Agreement and the Loan Documents other than those Loan Documents which, as
a matter of the public policy of the jurisdiction in which a Parcel is located,
must be governed by the law of that jurisdiction, shall be interpreted,
construed, applied, and enforced according to, and will be governed by, the laws
of the State of Connecticut, without regard to any choice of law principles
which, but for this provision, would require the application of the law of
another jurisdiction and regardless of where executed or delivered, where
payable or paid, where any cause of action accrues in connection with this
transaction, where any action or other proceeding involving this Agreement is
instituted or pending, and whether the laws of the State of Connecticut
otherwise would apply the laws of another jurisdiction. The Borrowers agree that
the Lender may determine to initiate an action or proceeding relating to this
Agreement or any of the other Loan Documents in any state court or United States
District Court where a Parcel is located.  Each Borrower waives any objection
that it may now or hereafter have based on venue and/or forum non conveniens of
any such action or proceeding.

 

8.2

Release of Claims

The Borrowers hereby RELEASE, DISCHARGE and ACQUIT forever the Lender and its
officers, directors, trustees, agents, employees and counsel (in each case,
past, present or future) from any and all Claims existing as of the Effective
Date (or the date of actual execution hereof by the Borrower, if later). As used
herein, the term “Claim” shall mean any and all liabilities, claims, defenses,
demands, actions, causes of action, judgments, deficiencies, interest, liens,
costs or expenses (including court costs, penalties, attorneys’ fees and
disbursements, and amounts paid in settlement) of any kind and character
whatsoever, including claims for usury, breach of contract, breach of
commitment, negligent misrepresentation or failure to act in good faith, in each
case whether now known or unknown, suspected or unsuspected, asserted or
unasserted or primary or contingent, and whether arising out of written
documents, unwritten undertakings, course of conduct, tort, violations of laws
or regulations or otherwise.

6

Loan Agreement

GTJ Portfolio, Parsippany, New Jersey and Shelton, Connecticut
AEGON Loan No. 10520104 and 10520105

 

--------------------------------------------------------------------------------

 

 

8.3

Notices

In order for any demand, consent, approval or other communication to be
effective under the terms of this Agreement, “Notice” must be provided under the
terms of this Subsection. All Notices must be in writing. Notices may be (a)
delivered by hand, (b) transmitted as a pdf attachment by email (with a
duplicate copy sent by first class mail, postage prepaid), (c) sent by certified
or registered mail, postage prepaid, return receipt requested, or (d) sent by
reputable overnight courier service, delivery charges prepaid. Notices shall be
addressed as set forth below:

If to the Lender:

Transamerica Life Insurance Company
c/o AEGON USA Realty Advisors, LLC
6300 C Street SW
Cedar Rapids, Iowa 52499
Attn:  Mortgage Loan Department – 3B-CR
Reference:  Loan #10520104 & 10520105
Email Address:  aamservicing@aegonusa.com

If to the Borrowers:

WU/LH 466 Bridgeport L.L.C. and GWL 20 East Halsey LLC
60 Hempstead Avenue, Suite 718
West Hempstead, New York 11552
Attn:  Louis Sheinker
Email Address:  lsheinker@gtjreit.com

With a copy to:

Schiff Hardin LLP

1185 Avenue of the Americas

New York, New York 10036

Attn:  Christine A. McGuinness

Email Address:  cmcguinness@schiffhardin.com

Notices delivered by hand or by overnight courier shall be deemed given when
actually received or when refused by their intended recipient. Notices sent by
email will be deemed delivered when a read receipt has been received (provided
receipt has been verified by telephone confirmation or one of the other
permitted means of giving Notices under this Subsection). Mailed Notices shall
be deemed given on the date of the first attempted delivery (whether or not
actually received). The Lender or the Borrower may change its address for Notice
by giving Notice of such change to the other party.

 

8.4

No Partnership

Nothing contained in the Loan Documents is intended to create any partnership,
joint venture or association between the Borrowers and the Lender, or in any way
make the Lender a co-principal with any one or all of the Borrowers with
reference to the Property.

 

8.5

Successors and Assigns

The terms, covenants, conditions and warranties contained herein and the powers
granted hereby shall run with the land, shall inure to the benefit of and bind
the parties hereto and their respective heirs, executors, administrators,
successors and assigns, and all tenants, sub-tenants and assigns of same, and
all occupants and subsequent owners of the Real Property.

7

Loan Agreement

GTJ Portfolio, Parsippany, New Jersey and Shelton, Connecticut
AEGON Loan No. 10520104 and 10520105

 

--------------------------------------------------------------------------------

 

 

8.6

Severability

In the event that any one or more of the provisions of this Agreement shall for
any reason be held to be invalid, illegal or unenforceable, in whole or in part,
or in any respect, or in the event that any one or more of the provisions of
this Agreement shall operate, or would prospectively operate, to invalidate this
Agreement, then, and in any such event, such provision or provisions only shall
be deemed to be null and void and of no force or effect, and shall not affect
any other provision of this Agreement which other provisions shall remain
operative and in full force and effect and shall in no way be affected,
prejudiced or disturbed thereby.

 

8.7

Amendment

This Agreement may be amended, revised, waived, discharged, released or
terminated only by a written instrument or instruments executed by the party
against which enforcement of the amendment, revision, waiver, discharge, release
or termination is asserted. Any alleged amendment, revision, waiver, discharge,
release or termination that is not so documented shall be null and void.

 

8.8

Sole Benefit

This Agreement and the other Loan Documents have been executed for the sole
benefit of the Borrowers and the Lender and the successors and assigns of
Lender. No other party shall have rights thereunder or be entitled to assume
that the parties thereto will insist upon strict performance of their mutual
obligations hereunder, any of which may be waived from time to time. Neither any
Borrower nor any other Obligor shall have any right to assign any of its rights
under this Agreement or the Loan Documents to any party whatsoever.

 

8.9

Interpretation

 

(a)

Headings and General Application

The section, subsection, paragraph and subparagraph headings of this Agreement
are provided for convenience of reference only and shall in no way affect,
modify or define, or be used in construing, the text of the sections,
subsections, paragraphs or subparagraphs. If the text requires, words used in
the singular shall be read as including the plural, and pronouns of any gender
shall include all genders.

 

(b)

Sole Discretion

The Lender may take any action or decide any matter under the terms of this
Agreement or of any other Loan Document (including any consent, approval,
acceptance, option, election or authorization) in its sole and absolute
discretion, for any reason or for no reason, unless the related Loan Document
contains specific language to the contrary. Any approval or consent which the
Lender might withhold may be conditioned in any way.

 

(c)

Result of Negotiations

This Agreement results from negotiations between the Borrowers and the Lender
and from their mutual efforts. Therefore, it shall be so construed, and not as
though it had been prepared solely by the Lender.

 

(d)

Reference to Particulars

The scope of a general statement made in this Agreement or in any other Loan
Document shall not be construed as having been reduced through the inclusion of
references to particular items that would be included within the statement’s
scope. Therefore, unless the relevant provision of a Loan Document contains
specific language to the contrary, the term

8

Loan Agreement

GTJ Portfolio, Parsippany, New Jersey and Shelton, Connecticut
AEGON Loan No. 10520104 and 10520105

 

--------------------------------------------------------------------------------

 

“include” shall mean “include, but shall not be limited to” and the term
“including” shall mean “including, without limitation.”

 

8.10

Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which taken together shall constitute one and
the same agreement.

 

8.11

Adjustment of Obligations

If any Borrower’s obligation to pay the Indebtedness becomes subject to
avoidance under any fraudulent transfer law, including Section 548 of Title 11
of the United States Code or any applicable provisions of comparable laws of the
state where any Borrower is formed or qualified to do business or where any
Parcel is located, then the Indebtedness for which such Borrower will be liable
and the amount of the Indebtedness for which its Parcel will constitute security
will be limited to the largest amount that would not be subject to avoidance as
a fraudulent transfer or conveyance under such fraudulent transfer
laws.  Further, at any time at the Lender’s sole option, the Lender may record
among the applicable land records a complete or partial termination of any
Mortgage evidencing the Lender’s election to treat such Mortgage as null and
void with respect to one or more or all of the Parcels (a “Terminated
Parcel”).  Each Borrower, at the Lender’s request, must join in any such
termination or partial termination, and each Borrower hereby irrevocably
appoints the Lender as such Borrower’s agent and attorney-in-fact to execute,
deliver and record such termination or partial termination in such Borrower’s
name.  Following any such termination or partial termination, the Lender may
enforce any Mortgage in accordance with its respective terms as if the Mortgage
had never been executed and delivered as to any Terminated Parcel.

 

 

[SIGNATURES APPEAR ON NEXT PAGE]

 




9

Loan Agreement

GTJ Portfolio, Parsippany, New Jersey and Shelton, Connecticut
AEGON Loan No. 10520104 and 10520105

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
under seal as of the Effective Date.

 

BORROWER

GWL 20 EAST HALSEY LLC, a Delaware limited liability company

 

By:  GTJ Realty, LP, a Delaware limited partnership, its Sole Member and Sole
Manager

 

By:  GTJ GP, LLC, a Maryland limited liability company, its General Partner

 

By:  GTJ REIT, Inc., a Maryland corporation, its Sole Member and Sole Manager

 

 

By:  /s/ Paul A. Cooper

Paul A. Cooper

Chief Executive Officer

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page – Loan Agreement]

 




10

Loan Agreement

GTJ Portfolio, Parsippany, New Jersey and Shelton, Connecticut
AEGON Loan No. 10520104 and 10520105

 

--------------------------------------------------------------------------------

 

BORROWER

WU/LH 466 BRIDGEPORT, L.L.C., a Delaware limited liability company

 

By:  GTJ Realty, LP, a Delaware limited partnership, its Sole Member and Sole
Manager

 

By:  GTJ GP, LLC, a Maryland limited liability company, its General Partner

 

By:  GTJ REIT, Inc., a Maryland corporation, its Sole Member and Sole Manager

 

 

By:  /s/ Paul A. Cooper

Paul A. Cooper

Chief Executive Officer

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page – Loan Agreement]

 

 

 

11

Loan Agreement

GTJ Portfolio, Parsippany, New Jersey and Shelton, Connecticut
AEGON Loan No. 10520104 and 10520105

 

--------------------------------------------------------------------------------

 

 

LENDER

TRANSAMERICA LIFE INSURANCE COMPANY, an Iowa corporation

 

 

By:  ______________________________

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page – Loan Agreement]

 

 

12

Loan Agreement

GTJ Portfolio, Parsippany, New Jersey and Shelton, Connecticut
AEGON Loan No. 10520104 and 10520105

 